432 Pa. 340 (1968)
Commonwealth
v.
Hoffman, Appellant.
Supreme Court of Pennsylvania.
November 27, 1968.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*341 Richard U.T. Hoffman, appellant, in propria persona.
John B. Fowler, III, Assistant District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, November 27, 1968:
Appellant claims that he was not represented by counsel at trial and that he did not make a knowing and intelligent waiver of counsel. Appellant was told only that he was "entitled to counsel" and was not told that he could have free counsel if indigent. This advice was inadequate. See Commonwealth v. Ritchey, 431 Pa. 269, 245 A.2d 446 (1968); Commonwealth v. Blose, 430 Pa. 209, 241 A.2d 918 (1968).
The petition for allocatur is granted, the order of the Superior Court, affirming the denial of the petition under the Post Conviction Hearing Act, is reversed, the order of the Court of Oyer and Terminer of Cumberland County is vacated and the record is remanded for a new trial.
Mr. Chief Justice BELL dissents.